Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, SEQ ID NO: 10, no chemical modification, and no further therapeutic agent in the reply filed on 3/30/2021 is acknowledged.
Claims 4, 10-11, 13-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/2021.

Status of the Claims
Claims 1-19 are pending in this application.
Claims 4, 10-11, 13-14 and 16-19 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-3, 5-9, 12 and 15 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Claim 1 should be rewritten to recite “An active polypeptide compound, comprising a structure represented by Formula (Ia), Formula (Ib), or a pharmaceutically acceptable salt thereof, 
Y-ID-X Formula (Ia),
X-ID-Y Formula (Ib),
wherein,
Y is a PTH/PTHrP receptor agonist or an osteoclast inhibitor;
ID is a peptide bond or a linker, which links X to Y; and
X is an osteogenic growth peptide receptor agonist, a bone marrow mesenchymal stem cell irritant or a hematopoietic stem cell irritant”.
Claim 7 recites “…… and the amino acids in the peptide segment is selected….”. Claim 7 should be rewritten to recite “…… and the amino acids in the peptide segment are selected….”. Appropriate correction is required.

Sequence Compliance
Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. 
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821- 1.825) in order to completely respond to this office action.

In case of any new sequences not properly identified in the instant specification, Applicant is required to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a new or substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821(e) or 1.821(f) or 1.821(g) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification and claims wherever a reference is made to that sequence. For rules interpretation Applicant may call (571) 272-2533. See M.P.E.P. 2422.04.

Please direct all replies to the United States Patent and Trademark Office via one (1) of the following:
1. Electronically submitted through EFS-Bio (<http://www.uspto.gov/ebc/efs/downloads/documents.htm>, EFS Submission User Manual - ePave)
2. US Postal Service:
Commissioner for Patents
PO Box 22313-1450
Alexandria, VA 22313-1450
3. Hand carry, Federal Express, United Parcel Service, or other delivery service:
U.S. Patent and Trademark Office
Mail Stop Sequence
Customer Window, Randolph Building
401 Dulany Street
Alexandria, VA 22314

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . ."). 

Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398”.


The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not define what constitute a sufficient number of representatives, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gosteli, the Court 
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawing or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) Representative number of examples. 


(a) Actual reduction to practice/ (b) Disclosure of drawing or structural chemical formulas:

            The originally filed disclosure teaches an active polypeptide of formula (Ia) or Formula (Ib), wherein Y is a PTH/PTHrP receptor agonist or an osteoclast inhibitor, and X is an osteogenic growth peptide receptor agonist, a bone marrow mesenchymal stem cell irritant or a hematopoietic stem cell irritant.
            
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed:

When referring to the bone marrow mesenchymal stem cell irritant, the specification provides the following definition: Bone marrow mesenchymal stem cell irritant refers to substances that can stimulate bone15 marrow mesenchymal stem cells to secrete and regulate hematopoietic cell factors, thereby promoting hematopoietic function, and/or can induce bone marrow mesenchymal stem cells to proliferate and differentiate (para [0057]).

However, the instant specification does not provide any strucutural attributes of the claimed the bone marrow mesenchymal stem cell irritant and the hematopoietic stem cell irritant.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A definition by function alone “does not suffice” to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is”).”
Here, the specification fails to describe which structure correlates with the required activity. 
Thus, the claims and the specification fail to provide written description for the broad genus. 
 
(d) Representative number of examples  
            
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
The specification fails to provide a representative number of examples for the claimed the bone marrow mesenchymal stem cell irritant and the hematopoietic stem cell irritant. The specification provides few specific examples of hematopoietic stem cell 
The specification also provides few specific examples of bone marrow mesenchymal stem cell irritants (i.e. immunoreactive OGP, specifically including free OGP, OGP (10-14), recombinant OGP and OCP-osteogenic growth peptide binding protein (OGPBP), as well as natural or20 artificial polypeptide compounds with similar activity, such as peptide chain X in the compounds of the present disclosure (para [0057]). 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). For these reasons, the claimed invention lacks written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the molecule" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-9, 12 and 15 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (WO 2018/102616) in view of Pigossi et al. (Int. J. Mol. Sci. 2016, 17, 1885).
With respect to claims 1-2, Low et al. teach a compound of the formula X-Y-Z, wherein X is at least one agent that modulates activity of parathyroid hormone receptor; Z is at least one bone-targeting molecule; and Y is a linker that joins and/or links X and Z; or a pharmaceutically acceptable salt thereof (claim 1); wherein X is at least one agonist of parathyroid hormone receptor 1 (claim 11).

Pigossi et al. teach that osteogenic growth peptide (OGP) is a bone-targeting molecule (page 7, 3rd para), and further teach that the OGP peptide, when proteolitically cleaved generates the C-terminal pentapeptide OGP(10-14) (NH2-YGFGG-OH) (page 3, 1st para). Please note that OGP is a bone marrow mesenchymal stem cell irritant according to the instant specification (see para [0057]).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to one of ordinary skill in the art to use OGP(10-14) as the bone-targeting molecule in the invention of Low et al. because it is obvious to substitute equivalents known for the same purpose.
One of ordinary skill in the art would have reasonably expected the OGP(10-14) to target bone fractures because Pigossi et al. teach that OGP(10-14) (i.e. a bone marrow mesenchymal stem cell irritant) is a bone-targeting molecule. 
Therefore, the combined teachings of Low et al. and Pigossi et al. render obvious the instantly claimed polypeptide compound of Formula (Ia), wherein Y is a PTH receptor agonist (i.e. a parathyroid hormone-related protein).
	With respect to claim 3, Low et al. teach that X (which corresponds to the instantly claimed variable Y) is a polypeptide having at least 80% sequence identity to SEQ ID NO: 1 (claim 3; para [00114]). Please note that SEQ ID NO: 1 corresponds to 1 is Ala, A8 is Leu, A17 is Asp, A22 is Phe, A23 is Phe, A25 is His, A26 is His, A28 is Ile, A29 is Ala, A30 is Glu, and A31 is Ile. 
	With respect to claim 5, Low et al. teach that the compound of formula X-Z comprises a sequence having 100% sequence identity to any one of SEQ ID NOs: 23-81 (claim 35). Please note that SEQ ID NOs: 40-46, 72 and 78 (disclosed in paras [00153]-[00159], [00185], [00191]) comprise the sequence GGFY, which corresponds to instantly claimed Formula (IIIb) wherein m and n are 0.
With respect to claims 6 and 9, please note that OGP(10-14) (taught by Pigossi et al.) comprises the sequence YGFGG, which corresponds to instantly claimed SEQ ID NO: 1. Also note that YGFGG corresponds to instantly claimed Formula (IIIa) wherein m is 0 and n is 1.
With respect to claims 7-8, Low et al. teach that the linker comprises residues 35-84 of PTH (paras [0058], [00126]). Please note that residues 35-84 of PTH (i.e. (VALGAPLAPRDAGSQRPRKKEDNVLVESHEKSLGEADKADVNVLTKAKSQ) comprise proline, arginine, alanine, threonine, glutamic acid, aspartic acid, lysine, glutamine, asparagine and glycine. Also note that residues 35-84 of PTH comprise instantly claimed (Gly-Ser)p, wherein p is 1. Moreover, Low et al. teach that the compound further comprises at least one spacer (i.e. a linker) comprising polyethylene glycol (PEG) (para [0064]).
With respect to claim 12, Low et al. teach that in the compound of the formula X-Y-Z, X is SEQ ID NO: 3 (para [00116]). Note that combining SEQ ID NO: 3 (taught by Low et al.) and YGFGG (taught by Pigossi et al.) results in instantly claimed SEQ ID NO: 10 (i.e. the elected species). 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658